1

2

3

4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,            No. 2:18-cr-00089-GEB
9                  Plaintiff,
10        v.
11   DAMANPREET SINGH,
12                 Defendant.
13
     UNITED STATES OF AMERICA,            No. 2:19-cr-00057-WBS
14
                   Plaintiff,
15
          v.                              RELATED CASES ORDER
16
     DAMANPREET SINGH,
17               Defendant.
18

19              On April 4, 2019, the United States of America filed a
20   “Notice of Related Case” document concerning the above captioned
21   cases.    ECF No. 34.    The cases are related within the meaning of
22   Local Rule 123.   Under the regular practice of this court, related
23   cases are generally assigned to the judge to whom the first filed
24   case was assigned.      Therefore, Damanpreet Singh, 2:19-cr-00057-WBS
25   is reassigned to the undersigned judge for all further proceedings,
26   and the caption on the reassigned case shall show the initials
27   “GEB.”
28
                                          1
1              Further, any date currently set in the reassigned case

2    is VACATED.   The Clerk of the Court shall make any adjustment in

3    the assignment of criminal cases necessitated by this reassignment.

4              Dated:   April 4, 2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
